Citation Nr: 9904262	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-36 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis, with allergic rhinitis and sore throats, for the 
period October 21, 1992, to February 25, 1994.

2.  Entitlement to an increased (compensable) evaluation for 
sinusitis, with allergic rhinitis and sore throats, for the 
period commencing February 25, 1994.

3.  Entitlement to an increased evaluation for lumbar strain, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for neck strain, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an evaluation in excess of 10 percent for 
asthma, with chest pain and bronchitis, for the period 
October 21, 1992, to September 23, 1997.

6.  Entitlement to an evaluation in excess of 30 percent for 
asthma, with chest pain and bronchitis, for the period 
commencing September 23, 1997.

7.  Entitlement to an increased (compensable) evaluation for 
urethral stricture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976 and from March 1983 to October 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1992 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The issues of entitlement to a compensable evaluation for 
urethral stricture and to increased ratings for asthma, with 
chest pain and bronchitis, will be addressed in the Remand 
portion of this decision.



FINDINGS OF FACT

1.  For the period October 21, 1992, to February 25, 1994, 
sinusitis, with allergic rhinitis and sore throats, was 
manifested by subjective complaints of infections and 
nosebleeds, without clinical or X-ray evidence of significant 
symptomatology.

2.  For the period commencing February 25, 1994, sinusitis, 
with allergic rhinitis and sore throats, has been controlled 
by medication.

3.  Lumbar strain is primarily manifested by slight 
limitation of motion, with moderate pain on movement; the 
disability is productive of no more than moderate impairment.

4.  Neck strain is primarily manifested by slight limitation 
of motion, with mild pain on movement; the disability is 
productive of no more than slight impairment.


CONCLUSIONS OF LAW

1.  The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for sinusitis, with 
allergic rhinitis and sore throats, for the period 
October 21, 1992, to February 25, 1994, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.97, Diagnostic Codes 6501 and 6510 to  6514 
(1996).

2.  The schedular and extraschedular criteria for a 
compensable evaluation for sinusitis, with allergic rhinitis 
and sore throats, for the period commencing February 25, 
1994, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321(b)(1), 4.97, Diagnostic Codes 6510 to 
6514, 6522 (1998).

3.  The schedular criteria for an evaluation of 20 percent 
for lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (1998).

4.  The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for neck strain have not 
been met.  38 U.S.C.A. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5290 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

When the criteria for rating a disability changed during the 
pendency of an appeal, the criteria more favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

The Board notes that the veteran's increased rating claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented claims which are 
plausible.  With regard to his claims for increased ratings 
for sinusitis, lumbar strain, and neck strain, the Board 
finds that all relevant facts have been properly developed, 
and the duty to assist the veteran in the development of 
facts pertinent to his claims has been fulfilled.  
38 U.S.C.A. § 5107(a).

I.  Sinusitis

Prior to October 7, 1996, Diagnostic Codes 6510 to 6514 
provided that a noncompensable evaluation was warranted for 
chronic sinusitis with only X-ray manifestations and mild or 
occasional symptoms.  A 10 percent evaluation required 
moderate chronic sinusitis manifested by a discharge, 
crusting, or scabbing and infrequent headaches.  A 30 percent 
evaluation required severe chronic sinusitis manifested by 
frequently incapacitating recurrences, severe and frequent 
headaches, and a purulent discharge or crusting reflecting 
purulence.  38 C.F.R. § 4.97, Diagnostic Code 6510 to 6514 
(1996).

Prior to October 7, 1996, Diagnostic Code 6501 provided that 
a 10 percent rating for chronic atrophic rhinitis required 
definite atrophy of the intranasal structure and moderate 
secretion.  A 30 percent rating required moderate crusting 
and ozena, with atrophic changes.

Effective October 7, 1996, revised criteria for rating 
sinusitis provide that the disability is rated under the 
General Rating Formula for Sinusitis.  That formula provides 
that sinusitis detected by X-ray only warrants a 
noncompensable rating.  A 10 percent rating requires 1 or 
2 incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment or 3 to 
6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating requires three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment or more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514 
(1998).

Effective October 7, 1996, Diagnostic Code 6522 provides that 
allergic rhinitis with polyps warrants a 30 percent rating.  
Allergic rhinitis without polyps but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side warrants a 10 percent 
rating.  38 C.F.R. § 4.97, Diagnostic Code 6522 (1998).  

In the veteran's case, his service medical records show that 
a CT (computerized tomography) scan of the paranasal sinuses 
in March 1992 revealed:  Mucosal thickening in the left 
maxillary, left sphenoid and some ethmoid sinuses; the 
posterior aspect of the right nasal passage was blocked by a 
soft tissue mass; and the frontal sinuses were septated but 
well aerated.  In July 1992, a Medical Evaluation Board (MEB) 
reported a diagnosis of asthma.  The MEB reported that an 
ear, nose and throat service consultation had revealed no 
significant findings.

At a VA ear, nose and throat clinic in July 1993, the veteran 
presented with a history of allergic rhinitis; he had been 
taking Vancenase with mild improvement.  On examination, his 
septum was within normal limits; there were no polyps, 
crusting or discharge; airways were adequate.  The assessment 
was allergic rhinitis.  VA X-rays of the sinuses in August 
1993 were normal.

At a personal hearing in December 1993, the veteran testified 
that:  He used a Vancenase inhaler twice a day, which caused 
headaches; he had nosebleeds in the mornings, and used salt 
water in his nose; antibiotics had helped slightly, but he 
still got infections.

At a VA examination on February 25, 1994, the veteran's 
sinuses were nontender.  Diagnoses included sinusitis, 
treated and currently quiescent.

At a VA nose and sinuses examination in September 1997, the 
veteran had no complaints.  A history of congestion and post 
nasal drip had improved significantly on Vancenase.  On 
examination, there was no nasal discharge or erythema; an 
enlarged left inferior turbinate was noted.  The assessment 
was rhinitis, controlled on medications.

With regard to the period from October 21, 1992 (the day 
after the veteran's separation from service) until 
February 25, 1994 (the day of a VA examination), an 
evaluation in excess of 10 percent under the old criteria in 
effect prior to October 7, 1996, is not warranted, because 
the criteria for a 30 percent rating were not met.  Clinical 
evidence did not show frequently incapacitating recurrences 
of sinusitis, severe and frequent headaches, or a purulent 
discharge or crusting reflecting purulence.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 to 6514 (1996).

For the period commencing February 25, 1994, a compensable 
evaluation for sinusitis under the General Rating Formula for 
Sinusitis is not warranted, as incapacitating episodes per 
year have not occurred, and 3 to 6 non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting have not been demonstrated.  
38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514 (1998).

Similarly, a compensable evaluation for allergic rhinitis is 
not warranted, as the nasal obstruction required for a 
10 percent rating has not been shown, and the veteran does 
not have polyps required for a 30 percent rating.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (1998).

II.  Lumbar Spine and Neck

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Diagnostic Code 5292 provides that a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent evaluation requires moderate limitation 
of motion.  A 30 percent evaluation requires severe 
limitation of motion.

Diagnostic Code 5290 provides that a 10 percent evaluation is 
warranted for slight limitation of motion of the cervical 
spine.  A 20 percent evaluation requires moderate limitation 
of motion.  A 30 percent evaluation requires severe 
limitation of motion.

At a personal hearing in December 1993, the veteran testified 
that:  He had spasms on the right side of his neck, 
particularly when moving his head to the left; the neck 
spasms were associated with headaches, which were relieved by 
Tylenol; he also had spasms in the lower back on the right; 
if he bent over, he had difficulty straightening up.

VA X-rays of the lumbosacral spine in August 1997 showed 
osteoarthritis of the L5 - S1 area.  VA X-rays of the 
cervical spine in August 1997 showed loss of normal lordosis, 
which might be due to muscular strain, and minimal 
degenerative changes.

At a VA spine examination in August 1997, the veteran 
complained of constant back pain and occasional numbness in 
the right leg in a nondermatomal distribution.  He stated 
that nothing he could do gave him relief when his back was 
hurting.  On examination, the veteran moved slowly and 
stiffly when he tried to bend.  He was able to bend the 
lumbar spine and get his fingertips to his mid shin when he 
tried to touch his toes, at which point there was pain.  He 
could extend his lumbar spine about 30 degrees, with pain.  
He had moderate pain with rotation to 40 degrees in each 
direction.  Lateral side bending did not cause a problem.

With cervical spine range of motion, he could get his chin to 
touch his chest, and he could look back at the ceiling; he 
could turn an arc of 50 degrees in either direction.  
Straight leg raising was negative for radiculopathy.  
Lumbosacral and cervical reflexes were normal.  Mild pain was 
reproduced with deep palpation over the lower lumbar spine, 
with no paraspinal muscle spasms.

The examiner's impression was low back pain much greater than 
cervical spine pain, with a history consistent with 
mechanical low back pain in that there was no radicular 
aspect to the pain.

The VA examiner has thus found that slight limitation of 
motion of the neck is accompanied by mild pain on movement, 
and slight limitation of motion of the low back is 
accompanied by more significant pain.  In assigning a 
disability evaluation under a diagnostic code which is based 
on limitation of motion, any functional impairment which may 
be attributed to the pain must be considered.  See generally 
38 C.F.R. §§  4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Also, when there is a question as to which of two 
disability evaluations shall be applied, the higher rating 
shall be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower evaluation shall be assigned.  38 C.F.R. § 4.7.  With 
these considerations in mind, the Board finds, because of the 
clinically confirmed pain on movement, an evaluation of 
20 percent should be assigned for lumbar strain, with 
application of 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292.  However, even taking into account the 
pain on movement of the lumbar spine, severe limitation of 
motion of the lumbar spine and severe impairment due to 
lumbar strain have not been demonstrated, and thus, an 
evaluation in excess of 20 percent under Diagnostic Code 5292 
and the applicable regulations is not in order.

With regard to the cervical spine, the Board finds that the 
disability picture presented, with only mild pain and slight 
limitation of motion, does not more nearly approximate the 
criteria for a rating in excess of 10 percent, and therefore, 
an increased rating is not in order.  38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5290.

With regard to the lumbar spine, an evaluation in excess of 
20 percent is not in order under Diagnostic Code 5295, 
because the schedular criteria for that rating have not been 
met.

With regard to the ratings for sinusitis and the cervical 
spine, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the disability picture 
presented by sinusitis and cervical strain is not so 
exceptional or unusual as to warrant a referral for 
consideration of an evaluation on an extraschedular basis.  
For example, it has not been shown that the veteran's 
sinusitis or neck problems have markedly interfered with his 
employment or resulted in frequent hospitalizations.  The 
Board is therefore not required to remand the claims for 
increased evaluations for sinusitis and neck strain to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal for which the benefits sought have not been 
granted, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

An evaluation in excess of 10 percent for sinusitis, with 
allergic rhinitis and sore throats, for the period 
October 21, 1992, to February 25, 1994, is denied.  

A compensable evaluation for sinusitis, with allergic 
rhinitis and sore throats, for the period commencing 
February 25, 1994, is denied.  

An increased evaluation for neck strain is denied.  

An evaluation of 20 percent for lumbar strain is granted, 
subject to governing criteria for the payment of monetary 
awards.


REMAND

With regard to the veteran's claim for an increased rating 
for asthma, with chest pain and bronchitis, prior to 
October 7, 1996, Diagnostic Code 6602 provided that a 
10 percent evaluation was warranted for mild bronchial asthma 
manifested by paroxysms of asthmatic-type breathing (high-
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  In 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must 
have been of record.  A 30 percent evaluation required 
moderate bronchial asthma manifested by rather frequent 
asthmatic attacks (separated by only 10- to 14-day intervals) 
with moderate dyspnea on exertion between attacks.  A 
60 percent evaluation required severe bronchial asthma 
manifested by frequent attacks (one or more attacks weekly) 
and marked dyspnea on exertion between attacks with only 
temporary relief by medication.  More than light manual labor 
must have been precluded.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).

Also prior to September 5, 1996, Diagnostic Code 6600 
provided that a noncompensable evaluation was warranted for 
mild chronic bronchitis manifested by slight cough, no 
dyspnea, and few rales.  A 10 percent evaluation required 
moderate chronic bronchitis manifested by considerable night 
or morning coughing, slight dyspnea on exercise, and 
scattered bilateral rales.  A 30 percent evaluation required 
moderately severe chronic bronchitis manifested by persistent 
coughing at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.  38 C.F.R. § 4.97, Diagnostic Code 6600 (1996).

Effective October 7, 1996, Diagnostic Code 6602 provides that 
a 10 percent evaluation for bronchial asthma is warranted 
when pulmonary function tests show forced expiratory volume 
in one second (FEV-1) of 71- to 80-percent predicted; or 
forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) of 71 to 80 percent; or intermittent 
inhalational or oral bronchodilator therapy.  A 30 percent 
rating requires FEV-1 of 56- to 70-percent predicted; or FEV-
1/FVC of 56 to 70 percent; or daily inhalational or oral 
bronchodilator therapy; or inhalational anti-inflammatory 
medication.  A 60 percent rating requires FEV-1 of 40- to 55-
percent predicted; or FEV-1/FVC of 40 to 55 percent; or at 
least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

Effective September 5, 1996, Diagnostic Code 6600 provides 
that a 10 percent evaluation for chronic bronchitis is 
warranted when pulmonary function tests show FEV-1 of 71- to 
80-percent predicted; or FEV-1/FVC of 71 to 80 percent; or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single-Breath Method (DLCO (SB)) 66- to 80-percent predicted.  
A 30 percent evaluation requires FEV-1 of 56- to 70-percent 
predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56- 
to 65-percent predicted.  A 60 percent evaluation requires 
FEV-1 of 40- to 55-percent predicted; or FEV-1/FVC of 40 to 
55 percent; or DLCO (SB) of 40- to 55-percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

In the veteran's case, pulmonary function tests (PFTs) were 
performed at a VA medical facility in August 1993.  Pre-
bronchodilator results were:  FEV-1 of 75 percent of 
predicted; and FEV-1/FVC of 75/84.  The percentage of 
predicted for FEV-1/FVC was not reported.  Furthermore, while 
DLCO/VA, that is, Diffusion Capacity of the Lung for Carbon 
Monoxide by Vacuum Aspiration, was reported, DLCO (SB), that 
is, Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single-Breath Method, was not reported.

Under the revised criteria of Diagnostic Code 6600, ratings 
for bronchitis may be assigned solely on the basis of the 
DLCO (SB) result.  From the information in the reports of the 
PFTs in August 1993, the Board is not permitted to attempt to 
extrapolate a DLCO (SB) value.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  The Board therefore finds that 
an opinion of a specialist in pulmonary medicine should be 
obtained as to whether the veteran's DLCO (SB) can be 
determined from the report of PFTs in August 1993.

The veteran also underwent PFTs in September 1997.  The Board 
is unable to determine whether the report of those tests 
includes DLCO (SB), and therefore, the Board finds that a 
specialist in pulmonary medicine should be asked to state the 
DLCO (SB) value at that time, if possible.

With regard to the veteran's claim of entitlement to a 
compensable evaluation for urethral stricture, prior to 
February 17, 1994, Diagnostic Code 7518 provided that:  A 
noncompensable evaluation was warranted for healed, slight to 
moderate stricture of the urethra requiring only occasional 
dilations (1 or 2 times a year); a 10 percent rating was 
warranted when dilations were required every 2 or 3 months; 
and a 30 percent rating required the presence of cystitis and 
the necessity of frequent dilations.  38 C.F.R. § 4.115, 
Diagnostic Code 7518 (1993).
The revised criteria for rating  disabilities of the 
genitourinary system provide that stricture of the urethra is 
rated as voiding dysfunction.  38 C.F.R. § 4.115(b), 
Diagnostic Code 7518 (1998).  For ratings on voiding 
dysfunction, the particular condition is rated as urine 
leakage, frequency, or obstructed voiding.

In the veteran's case, at a VA examination in August 1997, 
the veteran complained of slow, weak, urinary stream.  The 
examiner diagnosed urethral stricture and recommended a 
consultation by a urologist for a flow rate and, possibly, a 
cystoscopy.

The United States Court of Veterans Appeals (Court) has held 
that VA breaches the statutory duty to assist the veteran in 
the development of facts pertinent to his claim by not 
conducting a supplemental examination recommended by VA's own 
physician.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  
The Board, therefore, finds that it is necessary for the 
veteran to undergo an examination by a specialist in urology 
for the purpose of evaluating service-connected urethral 
stricture under the revised rating criteria.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should refer the veteran's 
claims file to a specialist in pulmonary 
medicine and request that he or she 
report whether Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single-
Breath Method (DLCO (SB)) may be 
determined from the report of the VA 
pulmonary function test in August 1993 
and September 1997.  In the event that 
DLCO (SB) in September 1997 is not able 
to be determined by the pulmonary 
specialist, then the veteran should be 
scheduled for a pulmonary examination, 
with pulmonary function tests, which 
should include FEV-1, FEV-1/FVC, and DLCO 
(SB).

2.  The RO should arrange for the veteran 
to be examined by a urologist.  The 
examiner should determine the nature and 
severity of urethral stricture and, in 
particular, the presence or absence of 
urine leakage, frequency and obstructed 
voiding.  All indicated diagnostic 
studies, to include a cystoscopy, if 
ordered by the examiner, should be 
performed.

3.  Prior to the urologic examination, 
the RO should advise the veteran that, 
when a claimant, without good cause, 
fails to report for a necessary 
examination, a claim for an increased 
rating shall be denied.  38 C.F.R. 
§ 3.655 (1998).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with 
the appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purposes of this REMAND are to comply with the Court's 
holding in Hyder and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.





		
	R. F. WILLIAMS
                                     Member, Board of 
Veterans' Appeals


 Department of Veterans Affairs

